

	

		II

		109th CONGRESS

		1st Session

		S. 84 

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to exempt

		  certain sightseeing flights from taxes on air transportation.

	

	

		1.Certain sightseeing flights

			 exempt from taxes on air transportation

			(a)In

			 generalSection 4281 of the Internal Revenue Code of 1986

			 (relating to small aircraft on nonestablished lines) is amended by adding at

			 the end the following new sentence: For purposes of this section, an

			 aircraft shall not be considered as operated on an established line if such

			 aircraft is operated on a flight the sole purpose of which is

			 sightseeing..

			(b)Effective

			 dateThe amendment made by this section shall apply with respect

			 to transportation beginning on or after the date of the enactment of this Act,

			 but shall not apply to any amount paid before such date.

			

